Title: To Thomas Jefferson from James Maurice, 21 September 1789
From: Maurice, James
To: Jefferson, Thomas


L’Orient, 21 Sep. 1789. He received TJ’s of the 16th which he communicated to Captain Calizt, who replies that he could not “put into  any other Port than his destined one.” There “is a very fine Brig here well accommodated for Passages which will sail by first Wind for Norfolk … but which I never mentioned to you, because you set no choice, in your first letter, saying it was equally the same to you to go to the Delaware as to the Chesapeak.” Had the captain been assured of TJ’s coming, he would have waited six days: weather indicates “he will be wind-bound for some time, but at any rate he wou’d not agree waiting upon an uncertainty.” His price is “an hundred Louis.” If TJ has a strong inclination for taking her, he may write by return post, but Maurice advises him not “to set off from upon an uncertainty, nor till you have my answer to your’s in answer to this.” In that case “mention … that if the Captain waits for you, having a fair wind, what gratification you will make him for so doing.”
